Citation Nr: 0013681	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability evaluation greater than 20 
percent from January 2, 1981, and greater than 70 percent 
from July 13, 1992, for residuals of a cold injury of the 
hands and feet.

2.  Entitlement to service connection for cardiovascular 
disease, to include hypertension, rheumatic heart disease, 
pericarditis, arteriosclerotic heart disease, congestive 
heart failure, amaurosis fugax and atrial fibrillation.


ATTORNEY FOR THE BOARD

M. D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

In April 1993 the RO granted service connection for residuals 
of cold injury to the veteran's hands and feet: 
thromboangiitis obliterans.  The veteran appealed the 
effective date of service connection, and claimed that he was 
entitled to a higher evaluation than the 50 percent that had 
originally been awarded at that time.  In an August 1996 
decision, the Board of Veterans' Appeals (Board) awarded an 
earlier effective date for service connection, and remanded 
the issue of entitlement to an increased rating for the 
disability.

In a September 1998 rating decision, the RO assigned a 100-
percent disability evaluation effective January 12, 1998 for 
the veteran's cold injury disability.  The veteran has 
continued his appeal, arguing that an earlier effective date 
for the 100-percent evaluation should be assigned, and that 
there was clear and unmistakable error in that September 1998 
rating decision for not doing so.  In a November 1998 rating 
decision the RO denied this earlier effective date claim, and 
the veteran has appealed that decision as well.

In September 1999 the Board remanded this case so that the RO 
could specifically adjudicate the intertwined question of 
whether there was clear and unmistakable error in the 
September 1998 rating decision in its assignment of the 
effective date.  The Board has determined, however, that 
since the September 1998 rating decision was itself appealed, 
it therefore did not become "final" for purposes of 
determining clear and unmistakable error.  38 C.F.R. § 3.105 
(1999).  Moreover, pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999) and Meeks v. West, 12 Vet. App. 352 (1999), 
discussed infra, since the Board awarded an earlier effective 
date for service connection, this provides the veteran with 
his first opportunity to challenge the initial ratings 
assigned.  Therefore, as will be discussed, this case hinges 
not so much upon the effective date laws and regulations, but 
upon the level of disability shown throughout the "initial" 
rating period.  Thus, the issue is properly characterized as 
an increased-rating claim rather than one involving the 
effective date assigned.  The Board notes that this only 
requires the veteran to meet a lower legal standard--instead 
of his having to prove clear and unmistakable error--and thus 
there is no prejudice to his claim by having the Board decide 
the issue as stated rather than on whether clear and 
unmistakable error was committed.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In any event, the RO has adjudicated the 
ratings assigned on the merits, and there is no prejudice to 
the claims in having appellate consideration commence.

In its August 1996 decision, the Board referred the issue of 
entitlement to service connection for various cardiovascular 
disabilities to the RO.  The claims were denied in a December 
1996 rating decision.  In January 1997, the veteran submitted 
additional arguments, stating in part, "The VA improperly 
failed to recognize that the number of scientific studies 
showing a positive association between Raynauds, 
Thromboangiitis obliteran and Claudication causing future 
predictable heart problems [sic]."  The Board construes this 
statement to be a valid and timely notice of disagreement 
with the denial of service connection for the cardiovascular 
disabilities handled in the December 1996 rating decision.  
38 C.F.R. § 20.201 (a notice of disagreement is a written 
communication from a claimant expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result); 
see 38 U.S.C.A. § 7105 (regarding the one-year period in 
which a notice of disagreement must be filed).  Therefore, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), a 
remand is required for a statement of the case.

The Board also notes that the veteran filed a "notice of 
disagreement" in January 1997 with what appears to have been 
an overpayment action by the RO.  While there was a 
previously withdrawn notice of disagreement on such an issue, 
the veteran apparently was again challenging the amount of an 
overpayment purportedly charged against him.  Acceptance of 
the notice of disagreement was apparently deferred by the RO 
pending association of a notice letter with the file.  It is 
not clear from the claims file what the status of this claim 
is, including whether the matter was resolved, per se.  
Moreover, given the partial allowance of benefits herein, 
this may change the calculation of any potential overpayment.  
Given the uncertainty of the status of this issue, rather 
than remand for a statement of the case, the Board refers 
this issue to the RO for clarification, and then only if 
necessary, to issue a statement of the case.

As the Board previously noted, the veteran had withdrawn his 
request for a hearing before a member of the Board.  
Subsequent correspondence shows that the veteran has not 
reinitiated an actual request for such a hearing, but rather 
desires a decision from the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran was retroactively awarded service connection 
for residuals of his cold injury, thromboangiitis obliterans 
of the hands and feet, effective from January 2, 1981.

3.  For service-connected residuals of cold injury to the 
hands and feet, the RO has awarded a 20-percent evaluation 
from January 2, 1981 to July 12, 1992, a 70 percent 
evaluation from July 13, 1992 to January 11, 1998, and a 100-
percent evaluation from January 12, 1998.

4.  The evidence demonstrates, in the early 1980s, that the 
veteran's service-connected thromboangiitis obliterans was 
manifested by minimal circulatory impairment, complaints of 
paresthesias and temperature changes.  He could walk 10 
blocks before claudication would begin to affect the left 
calf.

5.  In November 1996 the veteran had a minimal ability to 
walk due to claudication; he had cold fingertips, but no 
circulatory problems of the upper extremities or any sign of 
paresthesias.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 20 percent for residuals of cold injury is not 
warranted from January 2, 1981 to July 12, 1992.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.114, 4.104; Part 4, 
Diagnostic Codes 7115, 7116, 7117 (1980-1997).

2.  The schedular criteria for a disability evaluation 
greater than 70 percent for residuals of cold injury is not 
warranted from July 13, 1992 to January 11, 1998.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.114, 4.104; Part 4, 
Diagnostic Codes 7115, 7116, 7117 (1980-1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A December 1943 service record reveals that the veteran was 
assigned light duty, and referred to a base hospital for 
treatment of chilblains and frostbite.  An August 1946 United 
States Public Health Service record reveals that the veteran 
had hyperemic feet, vesicular (frostbite history) and 
arterial insufficiency of the hands.  A December 1946 private 
medical record from Frederick Castrovinci, M.D., reveals that 
the veteran had questionable Raynaud's (disease) and 
thromboangiitis.

The veteran was examined by VA in January 1982, at which time 
he provided a history of having had frostbite during service.  
He indicated that he had continued to have difficulty with 
"pain coldness," pallor and loss of sensation in the four 
extremities.  He reported that he had been diagnosed with 
Raynaud's disease in 1947, and noted he had been diagnosed 
with thromboangiitis obliterans.  He indicated that he had 
worked in Canada until 1980, when he was advised by his 
physician to leave the cold climate.  The veteran gave a 
history of claudication limited to the left calf on walking 
approximately two blocks.  He had been on a walking and 
exercise regimen, however, and had improved his capacity to 
10 blocks.  He reported that there had been no claudication 
of the right lower extremity.  He complained of that both his 
hands and feet would become cold and pale, and that he would 
develop a loss of sensation and finger grip in cold weather.  
Objectively, gait was normal, and there were no abnormalities 
of the skin.  Peripheral vessels revealed normal pulsations 
in the upper extremities.  Arterial pulsations in the lower 
extremities were: femoral right 3+, left 1+, posterior tibial 
right 3+, left 2+.  Dorsalis pedis (pulsations) were 1+ on 
the right and 0 on the left.  The left foot was pale and cool 
compared to the right.  There were minimal trophic changes of 
the skin of the fingers and toes, represented chiefly by some 
scaling and minimal atrophy on the dorsum of the fingers and 
toes.  There was no evidence of ulceration or scarring.  
Diagnoses included thromboangiitis obliterans, originally 
described as "slight," although this characterization was 
apparently removed later.  A diagnosis of arteriosclerotic 
occlusive disease of the left iliac was also separately 
noted.

In a February 1982 rating decision the veteran's nonservice-
connected thromboangiitis obliterans was rated as 20 percent 
disabling.

A November 1987 discharge summary from LaGuardia Hospital 
notes that the veteran was admitted with a chief complaint of 
weakness, nausea and sweating.  It was noted that he had a 
past medical history of intermittent claudication.  The 
impression was "atrial fibrillation, rule out myocardial 
infarction, congestive heart failure, hypertensive 
cardiovascular disease."

Private medical records from the late 1980s and mid-1990s 
generally reflect treatment of nonservice-connected 
conditions, i.e. cardiovascular disabilities.  A July 1989 
private cardiac catheterization report, for example, reveals 
various findings pertaining to the heart and coronary 
arteries.  A September 1993 record from Ormond Beach Memorial 
Hospital reveals that there was a left femoral pulse of 2+; 
the dorsalis pedis and posterior tibial pulses were not 
palpable.  It was reported by history that the veteran had 
Raynaud's disease and peripheral vascular disease.  A 
December 1993 record from that facility notes on a review of 
systems that the veteran had a history of Raynaud's disease 
for 50 years and intermittent claudication for 20 years.  
Objectively, the extremities were without clubbing or edema.  
Peripheral pulses were faint in the feet and behind the 
ankles.  The veteran could move all extremities and his gait 
was intact.

A VA examination report from March 1993 indicates that there 
was "intense" hyperemia involving all of the toes of both 
feet as well as the plantar surfaces of both feet.  The skin 
of all toes was shiny.  No ulceration was seen.  All of the 
vessels throughout both lower extremities were palpably 
pulseless.  The physician stated, "It will remain within the 
discretion of the reviewer of this report, based on the 
aforementioned patient's history and current physical 
findings, as to whether or not the presumptive or actual 
diagnoses of Rayneaud's [sic] disease, Rayneaud's phenomenon, 
and thromboangiitis obliterans (Buerger's disease) is (are) 
present."

In an August 1994 letter, the veteran's private physician, 
Joseph Stiefel, M.D., stated that he had seen the veteran in 
1946.  The physician reported that his notes indicated that 
the veteran had moderate-to-severe Raynaud's, an intrinsic 
component of thromboangiitis obliterans, and a caustic case 
of claudication.

At an August 1995 hearing before the Board, the veteran 
testified essentially that he should have been rated as 100-
percent disabled since the early 1980s for his service-
connected disability.  He indicated, inter alia, that his 
claudication had not been taken into account in his rating 
assigned.

The veteran was examined by VA on November 15, 1996, at which 
time the veteran reported that his claudication had gradually 
become worse since service; now claudication was occurring at 
approximately 25 yards, worse on the left than on the right.  
He complained that he had cold hands.  Objectively, his gait 
was very slow and deliberate due to the apparent fear of 
developing claudication.  The veteran's fingertips were very 
cold.  The ulnar and radial pulsations bilaterally were 
normal.  In the lower extremities the popliteals were 
palpable but there was no palpable dorsalis pedis or 
posterior tibial (pulses) bilaterally.  There was no growth 
of hair from the mid-leg distally.  There was dependent rubra 
present and the feet were considered to be cold.  There were 
no paresthesias.  Thromboangiitis obliterans (Buerger's 
disease) was diagnosed.  The examiner felt that the veteran 
had true claudication that can occur as a result of the 
generalized arteriosclerosis and/or thromboangiitis 
obliterans.

During a March 1998 VA examination, a history of claudication 
at 50 feet was reported.  The veteran complained of painful 
feet, numbness of the hands and numbness of the feet.  His 
hands had shown primarily numbness and blanching when 
subjected to any degree of cold.  The veteran indicated he 
had had claudication of the right calf since having bilateral 
femoropopliteal surgery; he also had periodic left-calf 
claudication too at 50 feet.  The veteran had "marked" 
limitation due to claudication.  Objectively, there was 
bilateral absence of the dorsalis pedis (pulses) and of the 
posterior tibial (pulse), with markedly cold hands and feet.  
Deep tendon rubor and cyanosis with splotchy areas of 
erythema were noted.  The nails were fungoidal with the 
matrix being completely replaced.  Trophic changes were noted 
as well.  The hands and feet were cold sensitive; the veteran 
had blanching in the hands, indicating Raynaud's phenomenon 
when subjected to the slightest amount of cold.  There was no 
evidence of ulceration nor breakdown.  Pigmented erythematous 
splotches and cyanosis were noted, particularly in the 
pendant position.  The feet and hands appeared to remain cold 
at all times.  A warm climate and the wearing of multiple 
socks, however, apparently had caused a very definite 
improvement.  There was pain at night in the calves, 
indicating claudication at rest, as well as at 50 feet.  
Decreased sensation was noted in the hands and feet as well.  
The diagnoses were of thromboangiitis obliterans; cold injury 
of the hands and the feet.

Eventually, over the course of several rating decisions, a 
retroactive evaluation of 20 percent was awarded from January 
2, 1981 to July 12, 1992 for the service-connected 
thromboangiitis obliterans.  This was the same evaluation 
assigned to the disability when it was not service connected 
for that same time period.  A 70-percent evaluation was 
awarded effective from July 13, 1992 up to January 11, 1998.  
From January 12, 1998, based in part on the effective date of 
revised regulations, a 100-percent schedular evaluation was 
assigned.  The Board also notes that the veteran was awarded 
a total rating for compensation purposes based on individual 
unemployability effective from March 1997.


II.  Law and analysis

Initially, the Board finds that the veteran's claims for 
higher ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107; Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence has been properly developed and that there is no 
further duty to assist in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increased rating for a 
service-connected disability is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year from 
such date, otherwise, the date of the receipt of the claim.  
38 C.F.R. § 3.400(o).

As noted previously, however, by awarding such an earlier 
effective date in its August 1996 decision for service 
connection, the Board essentially created a new "initial" 
rating period for the service-connected cold injury 
residuals.  That is, the Board's decision provided the 
veteran with his first opportunity to challenge the initial 
rating now assigned to the service-connected disability from 
January 1981.  Thus, the "staged ratings" requirements of 
Fenderson v. West, 12 Vet. App. 119 (1999) apply; the claim 
is thus not constrained in this regard by the one-year 
limitation otherwise imposed by effective date law and 
regulations.  Moreover, the veteran has continuously 
challenged the rating assigned from the original grant of 
service connection in the April 1993 rating decision 
(effective from July 1992), and has not, until this decision, 
received a final appellate answer.  Thus, the entire period: 
from January 2, 1981 to January 11, 1998--after which a 100 
percent evaluation was assigned--must be assessed in terms of 
the rating assigned.  Fenderson.  As previously noted, since 
no final rating decision is at issue, the question of clear 
and unmistakable error is moot.  38 C.F.R. § 3.105.

The veteran argues that since the Board awarded service 
connection back to January 1981, that his recently assigned 
100 percent-rating should begin at that date.  The veteran 
apparently believes that the Board's August 1996 decision 
somehow was intended to accomplish this.  This is not what 
the Board ordered.  Service connection may be assigned from 
any point, regardless of the level of disability (i.e. the 
rating) assigned thereto, in accordance with applicable 
effective date laws and regulations.  Merely granting an 
earlier effective date for service connection in no way 
addresses the level of disability present.  Such a 
determination is made upon the facts found.  See Meeks v. 
West, 12 Vet. App. 352, 355 (1999), citing Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board now turns to the question of what the proper 
regulatory criteria are to evaluate his disability during the 
time period at issue.

Effective January 12, 1998 new regulations pertaining to the 
evaluation of cold injuries went into place.  62 Fed. Reg. 
65, 207-224 (1997), as amended 63 Fed. Reg. 37,778-779 (1998) 
(the amended regulation is effective from August 13, 1998, 
reflecting technically substantive, but largely insignificant 
changes compared to the January 1998 amendment).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114.

Pursuant to 38 C.F.R. § 3.114, therefore, the new regulations 
do not apply to the rating of the veteran's disability prior 
to the award of the 100 percent--i.e. the (first) effective 
date of the new regulations.  The veteran is only entitled to 
have the former regulations applied, which have remained 
essentially unchanged during the time period in question.  
While the veteran has contended otherwise, his citations to 
the Federal Register and the new regulations do not show that 
he is, in fact, entitled to have the new regulations applied 
to this period.  There is nothing in the new regulation that 
states it is retroactively effective, and the veteran has 
cited no controlling authority to the contrary.  See 
VAOPGCPREC 3-2000, (where the VA General Counsel held that 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) permitted the 
application of a former regulation to be applied even after 
it was amended, if more favorable to a pending claim).  Such 
precedential opinions of the VA General Counsel are binding 
upon the Board.  38 U.S.C.A. § 7104(c).  Here, since the time 
period in question precedes the effective date of the amended 
regulations, the new regulations do not apply.

Thus, the Board is required to evaluate the veteran's 
service-connected disability during the time period from 
January 2, 1981 to January 11, 1998 based solely on the 
former evaluation criteria.

Under the former regulations, thromboangiitis obliterans, 
38 C.F.R. Part 4, Diagnostic Code is rated as claudication 
under Diagnostic Code 7116 (1980-1997).  That former 
diagnostic code provides that minimal circulatory impairment, 
with paresthesias, temperature changes or occasional 
claudication is rated as 20-percent disabling.  A 40-percent 
evaluation is appropriate in well-established cases, with 
intermittent claudication or recurrent episodes of 
superficial phlebitis.  A 60-percent evaluation is assigned 
when there is persistent coldness of an extremity with 
claudication on minimal walking.  A 100-percent evaluation is 
appropriate when the disability is of severe form with marked 
circulatory changes such as to produce total incapacity or to 
require house or bed confinement.  A 100-percent evaluation 
is not to be applied under a diagnosis of intermittent 
claudication.  Diagnostic Code 7115-7116.

Raynaud's disease, under the former regulations, requires 
occasional attacks of blanching or flushing for the 
assignment of a 20-percent evaluation.  A 40-percent 
evaluation requires frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis.  Multiple 
painful, ulcerated areas warrant an assignment of 60 percent.  
Raynaud's disease in severe form with marked circulatory 
changes such as to produce total incapacity or to require 
house or bed confinement is productive of a 100-percent 
evaluation.  Diagnostic Code 7117.

Further requirements under the former regulations note that 
schedular evaluations under the foregoing diagnostic codes 
are for application to unilateral involvements.  With 
bilateral involvements, separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent will be 
added to the evaluation for the more severely affected 
extremity only, except where the disease has resulted in an 
amputation.  The 20-percent evaluations are for application 
to unilateral or bilateral involvement of both upper and 
lower extremities.  38 C.F.R. § 4.104 (1980-1997).

The Board notes that the veteran's residuals of cold injury 
have been rated as thromboangiitis obliterans.  He has had 
findings, intermittently, of Raynaud's disease.  To the 
extent that he shows separate, ratable manifestations 
referable to Raynaud's, due to his cold injury, his would be 
entitled to a separate rating for such.  The same 
manifestations used to rate thromboangiitis obliterans, 
however, cannot be used to provide a separate rating for 
Raynaud's disease.  38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The medical evidence from service and afterwards offers 
little, if anything, with respect to the veteran's level of 
disability leading up to the beginning of the period under 
consideration, i.e. January 1981.  While there is the August 
1994 letter from Joseph Stiefel, M.D., noting that the 
veteran had moderate-to-severe Raynaud's disease shortly 
after service, there is no description therein of the level 
of disability that can be assessed under the diagnostic code 
for Raynaud's disease.  For example, there is no evidence 
presented at that time of blanching or flushing (for the 20-
percent evaluation) or of frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis (for the a 40 
percent evaluation) under Diagnostic Code 7117.  No ratable 
findings pertaining to thromboangiitis obliterans are 
provided therein either.  Moreover, that letter relates to 
veteran's cold injury shortly after it was incurred, and the 
Board does not find that requesting any additional 1946 
findings would be especially helpful (or available) for 
determining the level of disability in beginning in 1981.  It 
appears that Dr. Stiefel has essentially submitted his 
findings from the 1940s, in any event.

The 1982 VA examination represents the first relevant and 
useful medical evidence in the period under consideration.  
The Board notes that the veteran has already been rated at 20 
percent for this time period, and thus the question is 
whether he is entitled to a higher evaluation at that time.  
Whatever the 40-percent evaluation for thromboangiitis 
obliterans requires, it is axiomatic that it must be 
something more than what the 20 percent requires.  The 1982 
examination shows that the veteran just barely met the 
criteria for the 20 percent evaluation at that time.  There 
was evidence of minimal circulatory impairment, based upon 
the arterial pulsations in the lower extremities; the upper 
extremities were normal in this respect.  He did have 
subjective complaints of paresthesias, temperature changes 
and claudication--the latter being limited only to the left 
calf.  At best, this meets the criteria for the 20 percent 
evaluation.  He did not have evidence of phlebitis; and his 
claudication at the time is accurately characterized as 
occasional, and affecting only one extremity.  He could walk 
a considerable distance of 10 blocks before the one lower 
extremity would be affected.  As noted, the 20-percent 
evaluations are for application to unilateral or bilateral 
involvement of both upper and lower extremities.  Thus, an 
evaluation in excess of 20 percent for the entire condition 
of thromboangiitis obliterans is not warranted at the 
beginning of the period, from January 2, 1981.  Further, no 
findings were made on the 1982 examination referable to 
Raynaud's disease, and the Board finds that no separate 
evaluation may therefore be assigned thereto for this time 
period.  In fact, Raynaud's disease was only noted by history 
at that time.

The March 1993 VA examination report basically shows 
hyperemia, absent pulses in the lower extremities, but no 
ulcerations.  By this time, however, the veteran was assigned 
(retroactively) a 70-percent evaluation based upon the 60-
percent criteria findings plus an added 10 percent for the 
involvement of both lower extremities.  There is nothing 
shown at this time that even approximates the criteria for 
the next higher rating of 100 percent, under the 
aforementioned diagnostic codes.  Thus, 70 percent is the 
highest rating that can be assigned.  The Board concludes, 
based upon the note in 38 C.F.R. § 4.104, that this 
necessarily includes the evaluation of the hands, i.e. since 
there is no evidence that, by themselves, they would exceed 
the 20-percent criteria.  Thus, the rating for the overall 
condition is essentially based upon the extremity(ies) with 
the worst symptoms.  Further, since all four extremities are 
included in this 70-percent rating, the amputation rule does 
not conflict with the award assigned by the RO.  38 C.F.R. 
§ 4.68.  A separate evaluation of the hands at this point 
would, however, violate that rule since the feet would then 
be rated at 70 percent, exceeding the combined evaluation for 
amputations below the knee.  Id.

The December 1993 private hospitalization record only notes a 
history of Raynaud's disease for 50 years and intermittent 
claudication for 20 years.  There were no actual, current 
objective findings regarding Raynaud's disease or 
thromboangiitis obliterans, per se.  Compare LeShore v. 
Brown, 8 Vet.App. 406 (1995).  The veteran's relating his 
history does not amount to medical evidence of the level of 
disability in December 1993.  The only objective findings at 
that time were that the extremities were without clubbing or 
edema, peripheral pulses were faint in the feet and behind 
the ankles, and that the veteran could move all extremities 
with his gait intact.  Without much in the way of objective 
findings relevant to the rating criteria for a higher 
evaluation, the Board cannot increase the ratings assigned 
for this time.

Although the November 15, 1996 VA examination report states 
that the veteran could walk 25 yards until claudication would 
occur, he has asserted that he told the examiner that he 
could only so walk for 25 feet.  The Board finds that the 
difference is not particularly important in this case--either 
figure represents claudication upon minimal walking--
productive of the criteria listed for a 60-percent rating 
(again, plus 10-percent).  He has already been retroactively 
awarded this level of compensation for that time.  There were 
no findings that would provide an increase to the award for 
the hands, i.e. showing that they exceeded the 20-percent 
criteria.  Specifically, there were not even the minimal 
circulatory changes required of the 20-percent evaluation 
with respect to the upper extremities--ulnar and radial 
pulses were normal bilaterally.  The veteran had cold 
fingertips but no paresthesias.  No findings pertinent to the 
rating criteria for Raynaud's disease were noted, and so 
neither a higher nor separate award can be granted for that 
time period.

The March 1998 examination was undertaken after the 100-
percent evaluation was (retroactively) assigned to the 
residuals of cold injury.  That examination does not clearly 
show that such symptoms and findings warranting a total 
schedular evaluation began earlier than the January 1998 
effective date assigned for a 100-percent evaluation, based 
upon the former regulations.  That is, there are no findings 
that show the veteran was totally incapacitated or required 
house or bed confinement prior to January 12, 1998.  Thus, a 
100-percent evaluation cannot be awarded under the former 
regulations prior to that date.

In sum, the various ratings have been assigned, beginning in 
January 1981, depending on the veteran's level of disability 
shown--as required by Fenderson and Meeks, supra.  The 
veteran's assertion, that even prior to service connection 
his cold injury disability was rated at 100 percent for VA 
pension purposes, is flatly incorrect.  While a combination 
of his nonservice-connected disabilities made him eligible 
for VA pension benefits some time ago (depending upon 
income), the service-connected residuals of cold injury alone 
were never rated as 100-percent disabling prior to January 
1998--whether service connected or not.  When thromboangiitis 
obliterans was originally considered a nonservice-connected 
disability, it was only rated 20-percent disabling.  As noted 
in the foregoing discussion, there was no actual medical 
evidence of an increase in disability for many years.  The 
veteran's other nonservice-connected disabilities, such as 
his arteriosclerotic occlusive disease, left iliac, have been 
rated higher and made him eligible for pension.  By 
ultimately service connecting thromboangiitis obliterans, 
that did not mean that his other nonservice-connected 
disabilities--which the veteran asserts are linked to his 
service-connected residuals of cold injury--were included in 
calculating his service-connected compensation.

The Board notes that although the veteran's cardiovascular 
disabilities have been determined to be, for example on the 
November 1996 VA examination, possible contributors to his 
claudication, the Board need not decide for purposes of this 
decision whether any cardiovascular disability is actually 
service connected.  This is because his claudication is rated 
as part of his service-connected thromboangiitis obliterans--
even if contributed to by the as yet nonservice-connected 
cardiovascular condition(s), such as the femoropopliteal 
surgery.  In other words, he is fully compensated for the 
worsening of his service-connected residuals of cold injury, 
regardless of whether nonservice-connected causes make it 
worse.

The numerous statements and articles submitted by the veteran 
are remarkable in that they are considerably detailed, and 
yet simultaneously almost completely bereft of substantive 
comments regarding the level of his service-connected 
disability during the time period in question.  The Board 
directs the veteran's attention to the specific medical 
findings made regarding the service-connected thromboangiitis 
obliterans during the time period from 1981 to 1998.  This 
information is probative of the issue, much more than generic 
articles that discuss any alleged relationships between cold 
injury and the cardiovascular disabilities he seeks to have 
service connected.

The veteran's nonservice-connected cardiovascular 
disabilities are irrelevant to what is considered here; only 
the level of disability of the service-connected cold injury 
residuals is at issue--and only during the time period in 
question.  To the extent that the veteran has submitted 
medical articles in an attempt to prove service connection 
for a cardiovascular disability, these simply address the 
claim remanded infra.  The veteran argues that his 
cardiovascular disabilities are inextricably intertwined with 
his service-connected thromboangiitis obliterans.  Review of 
the veteran's statements, however, reveal that this is merely 
an argument for secondary service connection for 
cardiovascular disabilities.



ORDER

Entitlement to a disability evaluation greater than 20 
percent from January 2, 1981 to July 12, 1992, for residuals 
of cold injury, is denied.

Entitlement to a disability evaluation greater than 70 
percent from July 13, 1992 to January 11, 1998, for residuals 
of a cold injury, is denied.


REMAND

The veteran has timely filed a notice of disagreement with 
the denial of service connection for cardiovascular disease, 
to include hypertension, rheumatic heart disease, 
pericarditis, arteriosclerotic heart disease, congestive 
heart failure, amaurosis fugax and atrial fibrillation.  
Therefore, a statement of the case is necessary.

In order to provide the veteran with due process, the case is 
REMANDED for the following action:

1.  The veteran should be provided a 
statement of the case regarding his claim 
of entitlement to cardiovascular disease, 
to include hypertension, rheumatic heart 
disease, pericarditis, arteriosclerotic 
heart disease, congestive heart failure, 
amaurosis fugax and atrial fibrillation.  
Additionally, the veteran should be 
provided with notice that he must file a 
timely substantive appeal in order to 
perfect his appeal on these claims.

2.  If a substantive appeal is timely 
received, the case should be returned to 
the Board, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


